Citation Nr: 0734312	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1960 to 
September 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which effectuated a January 2003 Board decision 
granting service connection for duodenal ulcer disease.  This 
rating decision also assigned an initial 10 percent 
evaluation for the veteran's duodenal ulcer disease.

The veteran was afforded a travel Board hearing in August 
2007.  A transcript of the testimony provided at this hearing 
has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the aforementioned travel Board hearing, the veteran and 
his representative noted that his last VA examination, and 
latest medical evidence of record for that matter, was dated 
in October 2004.  The veteran further testified that his 
duodenal ulcer disease had increased in severity since that 
examination.  VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Thus, a new examination should be scheduled on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
evidence in his possession that might 
substantiate his claim for a higher 
initial evaluation of duodenal ulcer 
disease.
2.  The veteran should be afforded a VA 
examination to address the severity of his 
duodenal ulcer disease.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should record a 
history of the veteran's reported duodenal 
ulcer disease and report all clinical 
findings.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the claim on appeal remains denied the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

